DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings Objections
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because figures 6, 8, 9B and 10 do not have a descriptive legend or the X and Y axis are not identified on the graphs. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepare new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Objections
Claim 6 is objected to because of the following informalities:  the word “the” is repeated consecutively.  Appropriate correction is required.
Claims 18 and 41 are objected to because of the following informalities:  the term “PT matrix” and “CT matrix” is an acronym, which can mean different things and/or change in meaning over time; hence, it would be desirable to write out the actual words to which the acronym refers.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 24  disclose “each IoT sensors”, “each of inlet of lines”, “each of distribution boards”, these limitations lack antecedent basis. Appropriate correction is required.
Claims 2-19 are dependent from, and inherit the limitations of claim 1. Thus, claims 2-19 26 are rejected under 35 USC 112 second paragraph for at least the same reasons specified above with respect to claim 1.
Claims 2, 5, 7, 10-11, 15, 17, 18, 22, 25, 28, 30, 33-34, 38, 40-41 and 45 recite the word ”specific”. It is not clear in reference to: “specific” to what?. Clarification is required.
Claim 3 discloses “each predetermined transmission period”, this limitations lack antecedent basis. Appropriate correction is required.
Claims 17-18 and 40-41 recites: “wiring types” . The addition of the word “type” to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite.   Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955). Likewise, the phrase “ZSM-5-type aluminosilicate zeolites” was held to be indefinite because it was unclear what “type” was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of 
	
Claims 20 and 43 recite: “each of distribution boards” in the preamble. This limitation lacks antecedent basis. Appropriate correction is required.
Claims 21-23, 25-42 and 44-46 are dependent from, and inherit the limitations of claims 20, 24 and 43 respectively. Thus, claims 21-23, 25-42 and 44-46 are rejected under 35 USC 112 second paragraph for at least the same reasons specified above with respect to claims 20, 24 and 43 respectively.
Claims 19 and 42 recite: “standard measured values” and “standard measuring device”. It is not clear to what degree does the word “standard” encompasses. Clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 20, 24 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (US 2018/0359542 A1).

(a) if each of IoT sensors installed in each of inlet lines (see para. 0025, current transformer sensors) in each of distribution boards of at least one facility transmits power data corresponding to power consumed by one or more electric devices electrically connected with each of the distribution boards, a metering server (i.e. cloud) performing a process of acquiring the power data transmitted from each of the IoT sensors via at least one gateway over a network (see para. 0075); and
 (b) the metering server performing a process of analyzing the power data acquired from each of the loT sensors, to thereby meter the electrical physical quantity corresponding to total power consumed in the facility (see para. 0075 and 0078).
Claims 20, 24 and 43 are rejected similarly with the same paragraphs as per claim 1.
Examiner’s Note
The examiner requests, in response to this Office action, support to be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, the applicant(s) is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864